 DiCISIONS OF NATIONAL LABOR RELATIONS BOARI)Centre Engineering, Inc. and International Union ofElectrical, Radio and Machine Workers, AFL-CIO-CLC. Case 6-CA- 10322November 30, 1979DECISION AND ORDERBY MEMBERS JENKINS, MURPIIY, ANI) TRUElSI)A.LtOn August 3, 1979, Administrative Law Judge Jen-nie M. Sarrica issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counsel andCharging Party filed briefs in response.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings.' andconclusions of the Administrative Law Judge and toadopt her recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that Respondent, Centre Engineering, Inc., StateCollege and Osceola Mills, Pennsylvania, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.I Respondent has excepted to certain credibility findings made by the Ad-ministrative Law Judge. It is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Products. Inc. 91 NLRB 544(1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined therecord and find no basis for reversing her findings.DECISIONSTATEMeFN OF riHF CASIJENNIE M. SARRIcA, Administrative Law Judge: This is aproceeding' under Section 10(b) of the National Labor Re-' The Regional Director for Region 6 issued an Order Directing Hearingon objections with respect to certain alleged election interference in Case 6RC 7765, and an Order consolidating cases, referring the issues raised to anAdministrative Law Judge for hearing, ruling, and decision concurrentlywith the unfair labor practice proceeding. After hearing and unsuccessfulattempts at settlement, the petitioning Union (Charging Party herein) re-quested the consent of the undersigned to withdrawal of its objections in 6RC-7765 from the consolidated proceeding No opposition thereto havingbeen advanced, the request to sever and withdraw objections was granted onAugust 14, 1978.lations Act, as amended (29 U.S.C. 151 et vcq.), hereinafterreferred to as the Act, based on charges filed on June 17.1977,2 and amended August 31, alleging that Centre Engi-neering. Inc., hereinafter referred to as Respondent. com-mitted unfair labor practices within the meaning of Sections8(a)l) and 2(6) and (7) of the Act. Respondent filed ananswer denying that it committed the violations of the Actalleged. Upon due notice the case was tried before me atState College, Pennsylvania, on November 22 and 23, Rep-resentatives of all parties entered appearances and had anopportunity to participate in the proceeding.Based on the entire record, including my observation ofthe witnesses, and after due consideration of hriefk and ar-guments, I make the following:FINDINOS AND) (t)N .l SI()NS1. JRISI)( IONRespondent, a Delaware corporation with principal of-fices located in State College, Pennsylvania. is engaged inthe manufacture and sale of electrical components and re-sistors. During the 12 months preceding issuance of thecomplaint. Respondent shipped goods and materials valuedin excess of $50,000 from its State College and OsceolaMills, Pennsylvania. facilities involved in this proceeding.directly to points outside Pennsylvania. DIuring the sameperiod Respondent has received goods and materials valuedin excess of $50,000 directly from locations outside Pennsyl-vania at each of these facilities. Respondent admits, and Ifind, that Respondent is an employer within the meaning ofSection 2(2) of the Act, engaged in commerce and in opera-tions affecting commerce within the meaning of Section2(6) and (7) of the Act.I1. HIlt AB()R OR(ANIZAII)NInternational Union of Electrical. Radio and MachineWorkers, AFL-CIO-CLC, herein referred to as the Union,is a labor organization within the meaning of Section 2(5)of the Act.III. 111e AI..L (ilD) UNFAIR L.ABOR RA(Il( SA. The isvueWhether Respondent violated Section 8(a)(l) by threat-ening employees that if they selected union representation:I ) the Company would impose more onerous working con-ditions: and (2) the employees would lose existing benefits.B. 7he Evldt, nceThe following individuals hold the positions of authorityin Respondent indicated: Gerald McCrea, president:2 All dates are in 1977, unless otherwise indicated.246 NLRB No. 101632 CENTRE ENGINEERING. IN(C.Charles Geertson. vice president: and Frank Caprio, super-visor.'An election for initial representation of employees at thefacilities named herein was conducted on April 29. Duringthe period preceding the election, literature and other cam-paign material were disseminated among the employees byboth the Company and the Union. As methods of distribu-tion, the Company used the U.S. mails, handouts--bothduring and at the end of shifts---and the placement ofstacks of material at places convenient for employees totake. Additionally, periodically the Company summonedemployees to the plant cafeteria during working hours formeetings conducted by management officials. It was duringsuch meetings that Respondent's officials allegedly threat-ened employees with loss of existing benefits if the employ-ees selected union representation, and during individualconversations that a supervisor allegedly threatened thatthe Company would impose more onerous working condi-tions if the Union won the election. Respondent asserts thatall statements made by company officials were within thefree speech protection preserved by Section 8(c) of the Act.Considering first the alleged threat of more onerousworking conditions, the General Counsel presented the tes-timony of Susan Humphrey who was an election observerat the Osceola Mills plant but who is no longer employedby Respondent. She worked on the first shift during theperiod involved herein under Foreman Frank Caprio.Humphrey testified that on April 19. while Caprio was ather station, she posed to Caprio the question: "if the uniongets in will you hold that against us?" Caprio replied. "No,but if it does get in, I'll have a set of rules to go by and theserules will be strict. If I give you an order and tell you tohave it done by 2 o'clock and I come back and the order isnot done, I'll have to send you home ...You know youhave missed a lot of days in the past and if the union getsin, you're not going to be able to do that." Humphrey testi-fied that Respondent had work rules but they were not verystrict and Respondent did not even enforce those rules.Respondent presented the testimony of Rosemary Gatha-gan, who worked in the same department as Humphrey,but two stations or 4 to 5 feet away from her. Gathaganrelated that she overheard a conversation between Hum-phrey and Caprio some time during early spring in whichHumphrey asked Caprio what would happen if the Uniongot in and she were out of work. Caprio's reply was that shemay be under job classification and he may have to let hergo home: as things were now she could just go to anotherjob. Gathagan indicated that Caprio was in and out of theirdepartment every day and talked with each of the five em-ployees there at least several times a week. He frequentlytalked with Humphrey, who was always asking questionsI In its specifications. the complaint alleged that McCrea and Geertsonmade threats characterized in issue Al I ) above and that Caprio made threatsof the tIpe designated in A(2). After the General Counsel's opening state-ment. which reversed the characterizations of the type of conduct atrhibut-able to the named individuals, and again at the close of the General Coun-sel's case. Respondent moved for dismissal of the complaint. The GeneralCounsel opposed the motion asserting. Inter alii. that the substance of theseallegations is that of threats made by three named company officials andthat. essentially, loss of benefits would constitute more onerous working con-ditions and ice versa. Respondent's motion was denied. Later a motion bhthe General Counsel to conform pleadings to the proof was granted.about something. However, athagan could not recalloverhearing any other discussion between the two about theeffects of the Union. Gathagan testified she did not hearCaprio mention new rules in the plant if the U;nion came in,nor did she hear any other conversation between themabout being sent home.Caprio recalled a conversation with Susan Humphreyshortly before the election which involved being sent home.He testified that it was in the context of a discussion withrespect to job classifications. According to Caprio Hum-phrey opened the conversation with the query, "if we wereclassified in different jobs and if there was no work in ourarea, would you be able to put us in other areas or wouldwe be sent home?" Caprio replied, "if there was a rulingthat I had no other jobs for you and you chose to go homeI would have to let you go home." Caprio testified that inthe past he had moved employees into different areas towork if there were a breakdown, or lack of work, and "theysaid, if the union got in with classifications I wouldn't beallowed to do that, and I said, well if this is so, then Iwouldn't be allowed to do it."Caprio further testified that attendance had been broughtup in other conversations with Humphrey but he did notbelieve it was in any conversation involving the Union.Humphrey on a number of occasions sought permission fortime off for medical and personal problems. and Caprio hadtried to accommodate her. However, Humphrey had beendispleased that this attendance record had been heldagainst her at merit-increase time in Februars. and, in oneconversation concerning attendance, Humphrey asked Cap-rio whether or not the Company would become stricter inthis respect. His reply to her was only that she knew shehad already missed too much work.A day or two before the election Humphrey came toCaprio crying because she had heard rumors that she wouldbe fired if the Union did not win the election because of herprounion activities. Caprio told her this was not true andshe was not to believe it. Caprio denied that he told Hum-phrey if the Union came in there wvould be stricter rules andif she did not complete the assigned work at the allottedtime she would be sent home. Caprio stated he rated Hum-phrey as an average producer. He recalled that on one oc-casion Humphrey asked him what would be different if theUnion got in and he told Humphrey "it would be up to thebargaining. I had nothing to say in that ..They wouldhave a set-up with the Union on what we dare or dare notdo. and that would be it, and I would live by it." Capriostated he could not give the number of conversations heldwith Humphrey in which they discussed the coming elec-tion but there could have been as many as five or six. Hedid tell Humphrey he did not know for sure what wouldhappen after the Union got in or what changes would comeabout.The testimony presented indicates that during a represen-tation election campaign Respondent's officials conducted anumber of employee meetings. At least 12 to 18 of them,covering all employees on the 5 shifts in the 2 plants twice.were held in the 2 weeks preceding the election.' It wasa Six of these meetings were held a da~ or two before that event I need notresolve credihility with respect to whether an> of them took place in breachof the 24-hour rule, as that issue was remosed h the severance and with-dra: al oit the representation case See f. I. sapra633 DECISIONS OF NATIONAL LABOR RELATIONS BOARDduring these speeches that the remarks alleged to have ex-ceeded the bounds of frec speech occurred. Geertson wasthe principal speaker at the meetings conducted during theweek of April 22, and McCrea was the main speaker in thelast six speeches, with Geertson joining him with responsesduring the question and answer period which ended each ofthose meetings. Admittedly, each series of meetings fol-lowed a pattern, but the speeches as well as the answerswere extemporaneous, using only a few notes as prompters.and no written draft of the speeches was available.The General Counsel presented, as witnesses to the re-marks alleged to constitute threats of loss of existing bene-fits, the testimony of current and former employees whoattended the meetings for the various shifts.' The testimonyof the witnesses reveals that at one or more of these meet-ings Geertson and/or McCrea told employees "what" theywould "lose if the union won the election." Mentioned atone or more of these meetings were such benefits as theChristmas turkey, the bonus plan, the annual picnic. vaca-tions, and "everything." In the words of employees "theywere taking that stuff from us," and "we would have tostart over"; "we would start at the bottom and work up":"what we have now they would take away from us." Theemployees were told the Company would have to negotiatea contract with the Union and they would be hard to bar-gain with.6Employees were told that when they went to thebargaining table "the slate would be wiped clean" and "wewould have to start from a clean table": "from scratch";"employees would start with nothing": "employees wouldhave nothing to bargain with." Geertson demonstrated thisby holding up a blank piece of paper. Former employeeCatherine Rowe testified that at the April 22 meetingGeerston presented his "clean table" statement in the pos-ture that the employees would have nothing to trade or tobargain with. She made a written note on which she ob-tained Geertson's signature after the meeting. The note inevidence reads: "If the union gets voted in you start nego-tiations with the table clean. s/s C. A. Geertson." Testi-mony discloses that Geertson also commented to the effectthat "employee benefits were pretty good now, why wouldthey want to jeopardize this?"; employees would not have"as much time" after the Union comes in "as we havenow." Employee Diane McMullin, who had accumulated a3-week vacation credit, queried whether her 3-week vaca-tion would be lost, and Geertson replied that she could loseit.Other employees recalled that McCrea spoke of the mini-mum wage and about a plant in Mexico. He told employ-ees, "We have been easy on you girls": asked "How manyof you girls have made a 40 hour week?" then winked atthem. Employees denied that either Geertson or McCreaexplained to them the bargaining process.Geertson testified that, at the series of meetings he con-ducted in McCrea's absence, he covered the subjects ofstrikes and plant closings, disclosed Respondent's instruc-5At least the first shift at the State College plant was split into smallergroups for each series of meetings because of' limitations in the capacity ofthe cafeteria. Thus. only in the testimony of' Thelma Fowler and Ray Harsh-barger were the witnesses clearly present at the same meeting.' Variations are: "he would bargain hard: he would bargain darn hard."Two witnesses recalled that McCrea pounded the podium with his first foremphasis and added. "I won't give an inch."tions to supervisors on campaign conduct, and related tothem how bargaining worked. At each meeting he informedemployees that negotiations "start with a clean table." Inthis connection he advised that "when negotiations startwith a clean table," every item is a subject lor negotiation"except for such things as minimum wage laws" and asexamples he did mention paid holidays, some of the workrules, the Christmas turkey, the Company picnic, and theexisting bonus plan. Geertson further testified that he toldemployees the Union probably would seek certain "non-financial" provisions such as checkoff and closed shop, thenposed to them the question, "What would the Companyreceive for these?"Referring to his "clean table" remarks, Geertson relatedthat at one meeting an employee stated she had been told ata union meeting she would not lose benefits if the Uniongot in. Geertson informed the group that this was not true.The employee asserted this was verified by a document shehad in her car. She was excused to bring the document. Shebrought a "U.S. Government document" (not otherwiseidentified) in which it was stated that. "The Company maynot threaten that you will lose any benefits." Geertson thentold the group that the statement in the document was cor-rect "but 'the part' that you cannot lose any benefits as aresult of negotiations was untrue"; employee benefits mightgain, lose, or remain the same. He suggested they might geta 24-pound turkey instead of a 20-pound turkey.Geertson admitted that his testimony with respect towhat he said at these meetings is an explanation from hisgeneral recollection of the type of remarks he made andwhat was meant, and that it does not purport to representhis exact words. Also. admittedly his statements variedfrom meeting to meeting depending on the questions raisedby employees at each gathering. Geertson did not attemptto distinguish between what he said at meetings in which hewas the main speaker and those wherein McCrea was pre-sent when he participated only in the question and answerportion.At the six meetings in which McCrea was the principalspeaker, his testimony is that he, himself; posed the ques-tion of what would happen if the Union were to get in, thenanswered it with the explanation that if the Union were towin the election he would have to sit down and bargain. iHetold employees that "at that point in time the table wouldbe clean"; he would be the man who would do the bargain-ing; and that he "would bargain very, very hard. I wouldbargain darn hard and ...I would be a tough negotiator."McCrea also told them that as a result of negotiations em-ployee benefits could be more, less, or remain the same, buthe was not going to agree to anything that would jeopardizethe Company or the stockholders. The Union could eitheraccept a bargaining agreement or call a strike. and during astrike employees are not paid by the Company. nor are theyallowed to collect unemployment compensation. He addedthat in an economic strike the Company can hire perma-nent replacements and, having just come back from visitingmajor customers, McCrea assured employees he would doeverything in his power to keep the plants operating in theevent of a strike. McCrea recalled that he was asked."Would we go to the table with the same benefits?" and he634 "told employees they would start with a clean table. Allbenefits would be on the table."'C. Analvsis and ('onclusionThe question of a threat of more onerous working condi-tions rests almost entirely upon a determination of preciselywhat was said by Caprio. I found the testimony of Gatha-gan of no meaningful assistance in resolving credibility, asthe isolated conversation she recalled out of the many thatadmittedly occurred not only raises a question of selectiverecall but also permits the conclusion that she overheard anentirely different conversation than the one Humphrey hadreference to. Nor could I find anything in Caprio's demea-nor or the inherent probabilities presented in his testimonyto supply justification for discrediting him in favor of thecompact version presented by Humphrey. In the context inwhich he places the various conversations and statementsmade by him, I can find no proof of a threat of more oner-ous working conditions. Perhaps he might have been betteradvised to resist answering the persistent questioning byHumphrey. but to acknowledge that bargaining might pro-duce a set of rules that he would be required to live up tofalls short of proof of a threat of more onerous workingconditions to be imposed by the Respondent in retaliation ifthe employees chose representation.Turning now to the statements by Respondent's officialsmade in the various preelection speeches, the evidence pres-ents a quite different context. I have carefully weighed all ofthe testimony, bearing in mind the tendency of witnesses ingeneral to testify as to their impressions or interpretationsof what was said rather than attempting to give verbatimaccounts, and also bearing in mind that even the persontestifying about his own remarks may well tend to elucidateor express what he intended to say in language more ex-plicit and clear than he used in the actual speech or discus-sion. I note also that recollection of what was said or meantis frequently altered by subsequent reflections when con-fronted with the limitations and privileges defined and ap-plied in case law. Geertson candidly admitted he could notnow present the exact phraseology he used in his speechesand replies to questions. Several employees were muchmore positive as to the choice of words and the impressionsconveyed by the officials in their numerous speeches. A par-ticular part of McCrea's testimony convinces me that Re-spondent's officials intended to convey to employees theimpression that if they chose union representation all oftheir existing benefits would be eliminated and they wouldhave nothing left to bargain with except a strike with itsdire consequences. Thus, according to McCrea's testimony.an employee asked the question. "'Would we go to the tablewith the same benefits?" and he told the employees "Theywould start with a clean table ...". clearly conveying theidea that when they chose union representation Respondentwould, at least at the outset of bargaining. unilaterallyeliminate existing working conditions and job benefits in-stead of bargaining with the Union about whether an of7 Respondent presented as litnesses number )1 emplosees hut did notelicit testilmn) from them concerning what statements were made by itsofficials at the various speeches attended hb them.(EN I RE ENGINEERING, INU(.those conditions should be changed and in what manner asthe statute requires. Respondent's officials even attemptedto maintain this impression with elnployees in the face ofthe presentation of government literature bringing their as-sertions into question. When an employer chooses to treadthe fine line between the 8(c) protection and unlawfulthreats. it bears the risk that employ ees scnsiiie to theireconomic dependence will pick up the intended implica-tions of its statements. hus. the coerciv e efteict of the Em-plover's statements must be determined from what the,were capable of being understood by employees.In the context of Respondent's utterances concerning a"clean table." and variations thereof related b the employ-ees I find that such statements constituted a threat of lossof existing benefits which clearly ventured beyond thebounds of statements permitted by Section 8(c) and thatRespondent thereby interfered with, restrained. and co-erced the employees in the exercise of their Section 7 rightsin violation of Section 8(a)( 1 ) of the Act.'Upon the foregoing findings of fact. and the entire recordin the case. I make the following:CONILISIONSO 1 Lx\\1. Respondent. Centre Engineering. Inc., is and has beenat all times material herein an employer within the meaningof Section 2(2) of the Act. and is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union. International Union of Electrical. Radioand Machine Workers. AFI.,CIO-CIlC. is., and has been atall times material thereto, a labor organization within themeaning of Section 2(5) of the Act.3. By making threats to employees that their existingbenefits would be taken awa, from them if then selectedcollective-bargaining reprsentation. Respondent violatedSection 8(a)( I ) of the Act.4. The aforesaid unla\wful conduct constitutes unfair la-bor practices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.II. 1 11IFI/('I ()F I111 I NFAIR I AB()R 'RA 1( I S t (IN( OMMER('IThe activities of Respondent set forth in section III.above, occurring in connection with its operations de-scribed in section I, above, have a close, intimate. and sub-stantial relationship to trade. traffic, and commerce amongthe several States and tend to lead to labor disputes burden-ing and obstructing commerce and the tree floss of conm-merce.* .I t f R l)'Having found that Respondent has engaged in. and isengaging in. unfair labor practices proscribed by the Act. Ishall recommend that it be ordered to cease and desisttherefrom and to take the affirmative action set forth below8See 4 .A Krueger (',, 224 N.RB 106(., 1069 19761See (;, h nd Equipmenl Sale (orp, 228 sN [RB 440 (1977) Intr.iHrtlEngine rng, 4 A.,D),owi ,/A 4-7 O, In. 230 Nl RB I 19771: S'aundr- LeasIng Sv rirn, Ins 2( N I.RB 44X8 197t) (' .Siumpi/pf ftr ('.nlla In/n 208NLRB 431 (19J4)h35 DECISIONS OF NATIONAL ABOR RELATIONS BOARDin the recommended Order designed and found necessary toeffectuate the policies of the Act.Upon the foregoing findings of fact, conclusions of law.and the entire record in this case, and pursuant to Section10(c) of the Act, I hereby issue the following recommended:ORDER'The Respondent, Centre Engineering, Inc., of State Col-lege and Osceola Mills. Pennsylvania, its officers, agents.successors, and assigns, shall:I. Cease and desist from:(a) Threatening employees that their existing benefitswill be taken away from them if they select collective-bar-gaining representation.(b) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of therights guaranteed them by Section 7 of the National LaborRelations Act.2. Take the following affirmative action:(a) Post at its plants at State College and Osceola Mills,Pennsylvania. copies of the attached notice marked "Ap-pendix."" Copies of said notice, on forms provided by theRegional Director for Region 6, after being duly signed byl In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.i In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the Na-tional Labor Relations Board."Respondent's representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter. in conspicuous places.including all places where notices to employees are custom-arily posted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered, defaced, orcovered by any other material.(b) Notify the Regional Director for Region 6. in writ-ing. within 20 days from the date of this Order, what stepshave been taken by Respondent to comply herewith.II IS FRITIER ORI)EREDI that the complaint be, and ithereby is, dismissed insofar as it alleges violations of theAct not found herein.APPENDIXNOTI(' To EMPI.OYIIESPOSTED BY ORI)ER 0(F 111NATIONAL LABOR REI.AIrIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties had the opportunity topresent evidence, it has been found that we violated theNational Labor Relations Act and we have been ordered topost this notice.Wl. witI. NOI threaten employees that their existingbenefits will be taken away from them if they selectcollective-bargaining representation.WE WILL NOT in any like or related manner restrainor coerce employees or interfere in the exercise of therights guaranteed them by Section 7 of the NationalLabor Relations Act. as amended.C(ENIRIE EN(;INII RIN6(, IN('.636